Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s election filed on November 16, 2020.
Claims 21-26 are canceled.
Claims 2 and 12 are withdrawn.
Claims 1-3, 12, and 14 are amended.
Claims 1, 3-11, and 13-20 are being examined in this office action.

Election/Restrictions
Claims 2 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 16, 2020.
Applicant’s election without traverse of claims 1, 3-11, and 13-20 in the reply filed on November 16, 2020 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
A first inflation pattern (claims 1 and 11)
A second inflation pattern (claims 1 and 11)
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wehrmann (US Pub. No. 2014/0260094 A1).
Regarding claims 1, Wehrmann disclose an apparatus (2110 – Fig. 21a) for converting a web (10, 610, 1210) of preformed pouches (12) into at least one padded envelope (50 – Fig. 3), each of the preformed pouches being defined by side edges (14), a first side panel (18) having a first inflation pattern (512 – Fig. 5), and a second side panel (18) having a second inflation pattern (512) (Para [0057]), each of the preformed pouches having a first inflation channel (30) in fluid communication with the first inflation pattern, a second inflation channel (30) in fluid communication with the second inflation pattern (Para [0070]), and an outer skin (612) attached to an outer surface of the web of preformed pouches (Figs. 8b and 8c), the apparatus comprising; comprising: 
an indexing mechanism (1612 – Fig. 17) configured to move the web of preformed pouches along a path of travel (Para [0079]); 
1810 –Fig. 18) configured to be placed into the first inflation channel of the preformed pouches and provide air into the first inflation channel to inflate the first inflation pattern of the first side panel of the preformed pouches (Para [0080]); and 
a sealing member (at 2114 and “sealing belts” at 2116 in Fig. 21b) configured to seal the outer skin, the first side panel, and the second side panel simultaneously (Para [0045] and [0085]).
Wehrmann does not expressly disclose a second inflation pin configured to be placed into the second inflation channel of the preformed pouches and provide air into the second inflation channel to inflate the second inflation pattern of the second side panel of the preformed pouches.
Wehrmann does disclose that both side panels include an inflation channel (Para [0070]).
It would have been obvious to one having ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the apparatus disclosed by Wehrmann so that it includes a second inflation pin, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. An additional inflation corresponding to the second inflation channel of the second side panel would inflate the panel faster and therefore increasing the overall speed of the apparatus.


Regarding claim 4, Wehrmann teaches the apparatus as recited above, wherein the sealing member is configured to partially close the preformed pouches (at 2114) prior to sealing the outer skin, the first side panel, and the second side panel simultaneously (Para [0081] and [0085]).

Claims 3, 5, 11, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wehrmann (US Pub. No. 2014/0260094 A1) in view of Sperry et al. (US Pub. No. 2002/0092279 A1, herein, Sperry).
Regarding claim 3, Wehrmann teaches the apparatus as recited above.
Wehrmann does not expressly disclose a bursting member configured to break a line of perforations between the preformed pouch and an adjacent preformed pouch to separate the preformed pouch from the adjacent preformed pouch.
Sperry teaches a bursting member (“transverse sealing/separating device”) configured to break a line of perforations (48 – Fig. 1) between the preformed pouch (54) and an adjacent preformed pouch (54) to separate the preformed pouch from the adjacent preformed pouch (Para [0055]). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the apparatus taught by Wehrmann with a bursting member configured to break a line of perforations between the preformed pouch and an adjacent preformed pouch to separate the preformed pouch from the adjacent preformed pouch as taught by Sperry in order simultaneously seal and separate individual pouches, therefore increasing the overall speed of the apparatus.
Regarding claim 5, Wehrmann teaches the apparatus as recited above.
Wehrmann also does not expressly disclose that the sealing member is configured to remove the preformed pouches from the web by using a heat trim that extends into at least one separation opening of the web that separates the preformed pouch from an adjacent preformed pouch.
Wehrmann does disclose that the preformed pouches are removed from the web by separating the one or more separation openings (Para [0080]).
Sperry teaches a sealing member (“transverse sealing/separating device”) is configured to remove the preformed pouches (54 – Fig. 1) from the web by using a heat trim that extends into at least one separation opening (48) the web that separates the preformed pouch from an adjacent preformed pouch (Para [0055]). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the sealing member of the apparatus disclosed by Wehrmann so that it is configured to remove the preformed pouches from the web by using a heat trim that extends into at least one separation opening of the web that separates the preformed pouch from an adjacent preformed pouch as taught by Sperry in order simultaneously seal and separate individual pouches, therefore increasing the overall speed of the apparatus.

Regarding claim 11, Wehrmann disclose an apparatus (2110 – Fig. 21a) for converting a web (10, 610, 1210) of preformed pouches (12) into at least one padded envelope (50 – Fig. 3), the web including one or more separation openings (16 – fig. 12) that separate each of the preformed pouches from an adjacent preformed pouch Para [0056]), each of the preformed pouches being defined by side edges (14), a first side panel (18) having a first inflation pattern (512 – Fig. 5), and a second side panel (18) having a second inflation pattern (512) (Para [0057]), each of the preformed pouches having a first inflation channel (30) in fluid communication with the first inflation pattern, a second inflation channel (30) in fluid communication with the second inflation pattern (Para [0070]), and an outer skin (612) attached to an outer surface of the web of preformed pouches (Figs. 8b and 8c), the apparatus comprising; comprising: 
an indexing mechanism (1612 – Fig. 17) configured to move the web of preformed pouches along a path of travel (Para [0079]); 
a first inflation pin (1810 –Fig. 18) configured to be placed into the first inflation channel of the preformed pouches and provide air into the first inflation channel to inflate the first inflation pattern of the first side panel of the preformed pouches (Para [0080]); and 
a sealing member configured to seal (at 510 in Fig. 5) the first side panel to the second side panel (at 40) such that the first and second inflation patterns of the preformed pouch are sealed (Para [0059]-[0060]). 
Wehrmann does not expressly disclose a second inflation pin configured to be placed into the second inflation channel of the preformed pouches and provide air into the second inflation channel to inflate the second inflation pattern of the second side panel of the preformed pouches.
Wehrmann does disclose that both side panels include an inflation channel (Para [0070]).

Wehrmann also does not expressly disclose that the sealing member is configured to remove the preformed pouches from the web by using a heat trim that extends into at least one separation opening of the one or more separation openings.
Wehrmann does disclose that the preformed pouches are removed from the web by separating the one or more separation openings (Para [0080]).
Sperry teaches a sealing member (“transverse sealing/separating device”) is configured to remove the preformed pouches (54 – Fig. 1) from the web by using a heat trim that extends into at least one separation opening (48) of the one or more separation openings (Para [0055]). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the sealing member of the apparatus disclosed by Wehrmann so that it is configured to remove the preformed pouches from the web by using a heat trim that extends into at least one separation opening of the one or more separation openings as taught by Sperry in order simultaneously seal and separate individual pouches, therefore increasing the overall speed of the apparatus.
Regarding claim 13, Wehrmann in view of Sperry teaches the apparatus as recited above, wherein an outer skin is attached to an outer surface of the web of preformed pouches (Wehrmann, Figs. 9-11a, Para [0071]), and wherein the sealing member (Wehrmann, at 2114 and “sealing belts” at 2116 in Fig. 21b) is configured to seal the outer skin, the first side panel, and the second side panel simultaneously (Wehrmann, Para [0045] and [0085]).

Regarding claim 14, Wehrmann in view of Sperry teaches the apparatus as recited above, further comprising a bursting member (Sperry, “heated wire”) for breaking configured to break a line of perforations (Sperry, 48) between the preformed pouch (Sperry, 54) and an adjacent preformed pouch (Sperry, 54) to separate the preformed pouch from the adjacent preformed pouch (Sperry, Para [0055]). 
It would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the apparatus disclosed by Wehrmann with a bursting member for breaking configured to break a line of perforations between the preformed pouch and an adjacent preformed pouch to separate the preformed pouch from the adjacent preformed pouch as taught by Sperry in order simultaneously seal and separate individual pouches, therefore increasing the overall speed of the apparatus.

Regarding claim 15, Wehrmann in view of Sperry teaches the apparatus as recited above, wherein the sealing member is configured to partially close the at Wehrmann 2114) prior to sealing the first side panel to the second side panel (at Wehrmann 2116) (Wehrmann, Para [0081]).

Claims 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wehrmann (US Pub. No. 2014/0260094 A1) in view of Boal et al. (US Pub. No. 2004/0255556 A1, herein, Boal).
Regarding claim 6, Wehrmann teaches the apparatus as recited above.
Wehrmann does not expressly disclose a backing bar that is configured to provide a backing surface for the sealing member when the sealing member seals the outer skin, the first side panel, and the second side panel of the preformed pouch.
Wehrmann does teach that the sealing member includes a backing belt (one of the belts shown in Fig. 21b) (Para [0085]).
Boal teaches a backing bar (162 – Fig. 1) that is configured to provide a backing surface for the sealing member (161) (Para [0036]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the apparatus taught by Wehrmann with a backing bar that is configured to provide a backing surface for the sealing member when the sealing member seals the outer skin, the first side panel, and the second side panel of the preformed pouch as taught by Boal in order to further increase the precision of the location where each pouch is sealed.

Regarding claim 7, Wehrmann in view of Boal teaches the apparatus as recited above, wherein the sealing member (Boal, 161) is configured to move between a first retracted position) in which the sealing member is not engaging the web of preformed pouches and a second position (“sealing position”) in which the sealing member engages the web of preformed pouches to seal the preformed pouches (Boal, 10) (Boal, Para [0036]).
It would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the apparatus taught by Wehrmann so that the sealing member is configured to move between a first position in which the sealing member is not engaging the web of preformed pouches and a second position in which the sealing member engages the web of preformed pouches to seal the preformed pouches as taught by Boal in order to further increase the precision of the location where each pouch is sealed.

Regarding claim 8, Wehrmann in view of Boal teaches the apparatus as recited above, wherein the backing bar (Boal, 162) is fixed to the apparatus such that the backing bar is not movable relative to the apparatus (Boal, Fig. 1).
It would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the apparatus taught by Wehrmann so that the backing bar is fixed to the apparatus such that the backing bar is not movable relative to the apparatus as taught by Boal in order to further increase the precision of the location where each pouch is sealed.

Regarding claim 9, Wehrmann in view of Boal teaches the apparatus as recited above.

It would have been obvious to one having ordinary skill in the art before the effective filling date of the applicant’s claimed invention to modify the backing bar taught by Boal so that it is movable between a first position in which the backing bar is not positioned to provide the backing surface for the sealing member and a second position in which the backing bar is positioned to provide the backing surface to the sealing member since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).

Regarding claim 10, Wehrmann in view of Boal teaches the apparatus as recited above wherein the sealing member is a heated bar (“heat seal” – Boal, Para [0036]).
It would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the apparatus taught by Wehrmann with so that the sealing member is a heated bar as taught by Boal in order to further ensure that the pouch is completely sealed.

Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wehrmann (US Pub. No. 2014/0260094 A1) in view of Sperry et al. (US Pub. No. 2002/0092279 A1, herein, Sperry) and further in view of Boal et al. (US Pub. No. 2004/0255556 A1, herein, Boal).
Regarding claim 16, Wehrmann in view of Sperry teaches the apparatus as recited above.
bar that is configured to provide a backing surface for the sealing member when the sealing member seals the first side panel and the second side panel.
Wehrmann does teach that the sealing member includes a backing belt (one of the belts shown in Fig. 21b) (Para [0085]).
Boal teaches a backing bar (162 – Fig. 1) that is configured to provide a backing surface for the sealing member (161) (Para [0036]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the apparatus taught by Wehrmann in view of Sperry with a backing bar that is configured to provide a backing surface for the sealing member when the sealing member seals the first side panel and the second side panel as taught by Boal in order to further increase the precision of the location where each pouch is sealed.

Regarding claim 17, Wehrmann in view of Sperry and Boal teaches the apparatus as recited above, wherein the sealing member (Boal, 161) is configured to move between a first position (retracted position) in which the sealing member is not engaging the web of preformed pouches and a second position (“sealing position”) in which the sealing member engages the web of preformed pouches to seal the preformed pouches (Boal, 10) (Boal, Para [0036]).
It would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the apparatus taught by Wehrmann in view of Sperry so that the sealing member is configured to move between a first position in which the sealing member is not engaging the web of preformed pouches and a second position in which the sealing member engages the web of preformed pouches to seal the preformed pouches as taught by Boal in order to further increase the precision of the location where each pouch is sealed.

Regarding claim 18, Wehrmann in view of Sperry and Boal teaches the apparatus as recited above, wherein the backing bar (Boal, 162) not movable relative to the apparatus (Boal, Fig. 1).
It would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the apparatus taught by Wehrmann in view of Sperry so that the backing bar is not movable relative to the apparatus as taught by Boal in order to further increase the precision of the location where each pouch is sealed.

Regarding claim 19, Wehrmann in view of Sperry and Boal teaches the apparatus as recited above.
Wehrmann in view of Sperry and Boal does not expressly disclose that the backing bar is movable between a first position in which the backing bar is not positioned to provide the backing surface for the sealing member and a second position in which the backing bar is positioned to provide the backing surface to the sealing member.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the applicant’s claimed invention to modify the backing bar taught by Boal so that it is movable between a first position in which the backing bar is not positioned to provide the backing surface for the sealing member and a second position in which the backing bar is positioned to provide the backing surface to the sealing member since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).

Regarding claim 20, Wehrmann in view of Sperry and Boal teaches the apparatus as recited above wherein the sealing member is a heated bar (“heat seal” – Boal, Para [0036]).
It would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the apparatus taught by Wehrmann in view of Sperry with so that the sealing member is a heated bar as taught by Boal in order to further ensure that the pouch is completely sealed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744.  The examiner can normally be reached on M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





February 10, 2021
/CHELSEA E STINSON/           Primary Examiner, Art Unit 3731